Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 10-29-2020 is acknowledged.
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a portable wash basin including a plurality of recesses located at the upper edge of the wash basin configured to support the tool in a first orientation in which a first portion of the tool can be supported within one of the recesses and a second portion of the tool can be supported upon the base, and a second orientation, in which the tool can be supported within two of the recesses on the wash basin.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tapadiya (US Patent Publication No. 2014/0237716) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a wash basin having a base and at least one sidewall that extends upward from the base to an upper edge; and a plurality of recesses located at the upper edge of the wash basin wherein the wash basin is 
Slayton (US Patent Publication No. 2013/0212801) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a wash basin having a base and at least one sidewall that extends upward from the base to an upper edge; and a plurality of recesses located at the upper edge of the wash basin.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754